EXHIBIT 10.2

2012 Bonus Plan

Purpose:

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) of Medivation, Inc. (the “Company”) has established the
terms of the 2012 Bonus Plan (the “Plan”) to compensate the executive officers
of the Company for the level of achievement of corporate performance objectives
set forth by the Compensation Committee for the 2012 fiscal year, as well as the
executive officers’ contributions toward the achievement of those performance
objectives.

Determination of 2012 Cash Bonuses:

Target bonuses for the Company’s executive officers under the Plan will range
from 60% to 80% of such executive’s 2012 base salary. The amount of cash
bonuses, if any, for each executive officer will be based on the executive
officer and the Company meeting the 2012 corporate performance objectives
approved by the Compensation Committee, which include objectives relating to
clinical trial, regulatory activities and milestones, as well as objectives
relating to preparation for the potential commercial launch of the Company’s
investigational drug MDV3100. The Board and Compensation Committee reserve the
right to modify these goals and criteria at any time or to grant bonuses to the
participants even if the performance goals are not met. The target bonuses for
the Company’s executive officers for the 2012 fiscal year are as follows:

 

Executive Officer

  Target Bonus (as
percent of FY 2012 Base
Salary)  

David Hung, M.D.
President and Chief Executive Officer

    80 % 

Cheryl Cohen
Chief Commercial Officer

    60 % 

C. Patrick Machado
Chief Business Officer and Chief Financial Officer

    60 % 

Lynn Seely, M.D.
Chief Medical Officer

    60 % 